DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figure 4A) in the reply filed on July 26, 2022 is acknowledged. The applicant stated claims 16-18, 21, 23-26, 28 and 29 read on the elected species. 
Claims 19, 20, 22, 27, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 3A and 3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). Paragraph 12 states these Figures are “prior art”. 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 21 and 29 are non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the state of the prior art, the amount of direction provided by the inventor, and the quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP §2164.01(a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP §2164.01(a)).
Claims 21 and 29 state “at least one of the torque arms is supported by the frame from above”, however neither the specification nor drawings explain how the torque arms are supported from above. 
	The state of the prior art commonly supports torque arms from below. For example, US 2012/0076652 to Ventzke teaches torque arms (21) which extend from a gearbox (20) toward a frame (43, 44), where bolts (22) extend through the frame and torque arms to secure and support the torque arms (see paragraph 40 and Figure 2). The raised sides (44) of the frame extend down toward a bedplate (43), and the bedplate rests on the tower (42) (see Figure 1). It is well known in the prior art to support the torque arms from below, however the state of the prior art does not show torque arms supported from above. 
	Upon inspection of the applicant’s specification and drawings, paragraph 44 states “a support from above may be understood as the torque arm being supported from a side opposite a side facing the tower or the support surface of the tower”. However the specification does not describe how the torque arms are supported. The specification does not describe any structures capable of supporting the arms from above. 
	Figures 4A, 4B, and 5 all schematically show a torque arm (48) supported from above by a series of lines which indicate “support”. None of the Figures show any specific structure capable of supporting the torque arms. The claims referred to the “frame” supporting torque arms from above, however none of the Figures show a frame above the torque arms or having a component which extends above the torque arms. 
	It is unclear how the frame or any additional structures or components are used to support the torque arms from above. 
	Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 21 and 29 is/are not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 23 states a distance between the drivetrain axis and a yaw axis is larger than 1 cm, however it is unclear how to determine the location of the yaw axis, since it has not been associated with a structure. The examiner notes claim 16 introduced a “yaw bearing”, however claim 23 does not state the yaw axis is based on the yaw bearing. The examiner further notes paragraphs 46-47 describe Figure 5 and state a tower (12) has a yaw axis (54), however a tower is not currently claimed in either claim 16 or claim 23. For the purpose of examination, the yaw axis will be treated as passing through the center of the yaw bearing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18, 21, 24-26, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0076652 to Ventzke et al in view of US 10,495,210 to Hasan.
In Reference to Claims 16 and 24
Ventzke teaches:
	A nacelle (40) for a wind turbine (10), the nacelle comprising:
	a drivetrain (shaft 13, gearbox 20, generator 30) with a drivetrain axis (vertical axis through the middle of the drivetrain),
	at least two torque arms (21) positioned around the drivetrain axis and attached to a member (gearbox 20) of the drivetrain; and
	a frame (43, 44), wherein
	the torque arms of the drive train are supported by the frame and wherein at least one of the torque arms has an orientation deviating from being horizontal (see paragraph 40 and Figures 1 and 2). Figure 2 shows both torque arms are angled downward from the drivetrain, and therefore both deviate from being horizontal. 

    PNG
    media_image1.png
    519
    827
    media_image1.png
    Greyscale

Ventzke fails to teach:
	The frame is attached to a yaw bearing. Ventzke shows a component (41) attached to the bottom of the frame (see Figure 1), however the specification does not identify the component. 
Hasan teaches:
	A wind turbine (10) having a nacelle (16), and a frame (48) attached to a yaw bearing (58) (see column 4, line 64 through column 5, line 39 and Figure 2). 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the nacelle of Ventzke by adding a yaw bearing attached to the frame as taught by Hasan as both references are directed to wind turbines having nacelles, and for the purpose of being able to yaw the nacelle to face the oncoming wind.
	Regarding claim 24, the nacelle of Ventzke as modified by Hasan would perform a method of supporting a torque generated in a nacelle comprising the steps: providing at least two torque arms, and providing a frame attached to a yaw bearing.
In Reference to Claims 17 and 25#
Ventzke as modified by Hasan teaches:
	The nacelle of claim 16 and method of claim 24, wherein at least one of the torque arms has an orientation deviating from being horizontal by an angle of at least 10°. The deviation angle shown in the annotated Figure 2 with the rejection of claim 1 is greater than 10°.
In Reference to Claims 18 and 26#
Ventzke as modified by Hasan teaches:
	The nacelle of claim 16 and method of claim 24, wherein two of the torque arms deviate from being parallel to each other. The two torque arms both extend outward from the drivetrain axis in different directions (see Figure 2). 
In Reference to Claims 21 and 29#
Ventzke as modified by Hasan teaches:
	The nacelle of claim 16 and method of claim 24, wherein at least one of the torque arms is supported by the frame from above. Since the claim does not introduce an orientation system, the “above” direction is not explicitly defined. The frame (43, 44) could be considered “above” the torque arms. 
In Reference to Claim 28#
Ventzke as modified by Hasan teaches:
	The method of claim 24, wherein at least one of the two torque arms is supported by the frame from underneath (see Figure 2). The frame is beneath the ends of the torque arms where the bottom of the Figure is considered the downward direction.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0076652 to Ventzke as modified by US 10,495,210 to Hasan as applied to claim 16 above, and further in view of case law.
In Reference to Claim 23
Ventzke as modified by Hasan teaches:
	The nacelle of claim 16, configured such that in a mounted state, there is a distance (see annotated Figure 1 below) between the drivetrain axis and a yaw axis (see annotated portion of Figure 1 of Ventzke below).

    PNG
    media_image2.png
    665
    505
    media_image2.png
    Greyscale

Ventzke as modified by Hasan fails to teach:
	The distance is larger than 1 cm. Ventzke does not explicitly teach the measurement of the distance, and states the drawings are not necessarily drawn to scale (paragraph 39). 
The Court has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984), see MPEP §2144.04 IV A for further clarification).
	In Gardner v TEC Syst., Inc., Gardner received a patent for an apparatus used to dry ink applied to high-gloss papers by supporting the paper with wet ink over a field of static air. The applied prior art taught the claimed apparatus except for dimensional limitations. The trial Court held the opinion that the dimensional limitations had no impact on the function of the apparatus and no evidence was shown that departing from the claimed dimensions would cause the apparatus to fail.
	In the instant case, Ventzke teaches a distance between the drivetrain axis and the yaw axis. The distance is the result of the drivetrain having a length which extends from the rotor hub to the generator, including beyond the center of the yaw bearing, where the yaw axis is. A longer drivetrain results in a larger distance, and a shorter drivetrain results in a smaller distance. Further, the size of the distance depends on the scale of the wind turbine and nacelle. 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have had the technological capability to modify the nacelle of Ventzke as modified by Hasan by sizing the distance to be larger than 1 cm in view of case law which would yield predictable results. In this case, the predictable result would be a drive train which extends beyond the tower and yaw bearing, such that there is a distance greater than 1 cm between the axes. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,632,437 to Dinter teaches a wind turbine having a drivetrain and two torque arms which deviate from the horizontal direction (see Figure 5). US 5,810,558 to Streeter teaches a wind turbine having a drivetrain and two torque arms which deviate from the horizontal direction (see Figure 9). US 11,255,313 to Wertz teaches a wind turbine having a drivetrain and two torque arms which deviate from the horizontal direction (see Figure 6a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799